Exhibit 10.48.4

THIRD AMENDMENT TO THE LICENSE AGREEMENT BETWEEN

VERNALIS DEVELOPMENT LIMITED

AND

ENDO PHARMACEUTICALS INC.

DATED JULY 14, 2004

This Third Amendment to the License Agreement by and between Vernalis
Development Limited (“Vernalis”) and Endo Pharmaceuticals Inc. (“Endo”) (the
“Third Amendment”) is effective as of July 23, 2007.

WHEREAS, Vernalis and Endo entered into a License Agreement dated July 14, 2004
as amended by a letter agreement dated January 31, 2005, and by a Second
Amendment dated as of December 12, 2005 (the “License”) whereby Vernalis
licensed to Endo certain rights to the Product (as defined in the License); and

WHEREAS, Vernalis and Endo wish to further amend the License to address the
commercialization of the Product in Canada.

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Unless set forth herein, the capitalized terms contained in this Third
Amendment shall have the meanings set forth in the License.

2. The following changes shall be made to the Definitions section in the
License:

Section 1.1.82 shall be deleted and replaced in its entirety with the following:

“Registered Trademarks”—U.S. Federal Trade Mark Registration No. 2,828,476
registered on March 30, 2004 and Canadian trade mark application no. 1123447,
each for ‘FROVA’.

3. The final sentence of Clause 3.1 added by the Second Amendment shall be
amended by replacing with the following:

“Vernalis further grants to Endo and its Affiliates, a sole and exclusive (even
as against Vernalis) licence to make, have made, use Commercialise and have
Commercialised the Product under the Canadian Trademark, subject to the
provisions of Clause 13.1, in the Canadian Territory”

4. Clause 13.1 of the License is deleted in its entirety and replaced with the
following (emphasis added to reflect changes made in this Third Amendment):



--------------------------------------------------------------------------------

“The Product for the indication of migraine existing at the Closing Date shall
be promoted, advertised and sold in the Territory under and using the Vernalis
Trade Marks and the ENDO name, mark and associated logo (or successor mark or
logo), save in respect of the Canadian Territory, where such Product may
alternatively be promoted, advertised and sold in the Canadian Territory under
and using the Canadian Trademark and the ENDO name, mark and associated logo (or
successor mark or logo), always provided that Endo notifies Vernalis in writing
in advance of any intention to register or use the Canadian Trademark, and
discusses with Vernalis and considers in good faith Vernalis’ comments in
relation to such Canadian Trademark prior to its registration or use in the
Canadian Territory. Endo shall notify Vernalis on application for and successful
registration of the Canadian Trademark, and shall provide Vernalis with a copy
of the registration certificate for the Canadian Trademark. Endo shall use the
symbol “®” in conjunction with the Registered Trade Marks within a reasonable
time period after receiving notice from Vernalis that they are registered. If at
any time Endo decides that it wishes to use a trade mark other than the Vernalis
Trade Marks, the Canadian Trademark and the ENDO name, mark and associated logo
(or successor thereto) in relation to the MAM Product in the Territory or in
relation to Product for any indication other than the indication of migraine
existing at the Closing Date or in relation to a Combination Product or a
Product Enhancement, Endo shall give written notice to Vernalis specifying the
proposed trade mark and Endo shall make filings for the proposed trade mark in
respect of Product in the relevant countries of the Territory.”

5. All other terms and condition of the License remain in full force and effect
as originally written therein and as previously amended.

IN WITNESS WHEREOF, the parties have duly executed this Third Amendment as of
the first date written above.

 

ENDO PHARMACEUTICALS INC. By:  

/s/ PETER A. LANKAU

Name:   Peter A. Lankau Title:   President and Chief Executive Officer

 

VERNALIS DEVELOPMENT LTD. By:  

/s/ JOHN A D SLATER

Name:   John A D Slater Title:   Director